           Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                       EASTERN DISTRICT OF PENNSYLVANIA

      BENTON CAMBRIDGE,

                     Plaintiff

                     v.                               CIVIL ACTION

      ALLSTATE FIRE AND CASUALTY                      No. 2:20-CV-01900-MMB
      INSURANCE COMPANY,

                    Defendant

               MEMORANDUM RE: DEFENDANT’S MOTION TO DISMISS

Baylson, J.                                                                           July 17, 2020

I.       Introduction

         In June 2019, Benton Cambridge (“Plaintiff”) was involved in a motor vehicle collision

with an underinsured motorist. At the time of the collision, Plaintiff’s vehicle was covered by an

insurance policy issued by Allstate Fire and Casualty Insurance Company (“Defendant”). The

policy included underinsured motorist coverage. Plaintiff has filed a claim against Defendant for

benefits allegedly owed to Plaintiff under the policy. Plaintiff seeks damages in excess of

$75,000.

         Presently before this Court is Defendant’s Motion to Dismiss for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(1). For the reasons set

forth below, Defendant’s Motion to Dismiss is DENIED.

II.      Factual Allegations

         The factual background is drawn from the allegations in the Complaint. The Court takes

the facts alleged by Plaintiff as true and construes them in his favor, as is required at the motion

to dismiss stage. Phillips v. Cty. of Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).



                                                  1
          Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 2 of 8




       On June 23, 2019, Plaintiff was driving his motor vehicle on Rodman Street in

Philadelphia, Pennsylvania when he was involved in a motor vehicle collision with a vehicle that

was being negligently operated by Xena L. Pironti (“tortfeasor”). (ECF 1, Compl. ¶¶ 5-8.) The

collision was the direct result of tortfeasor’s negligence and not the result of any action or failure

to act by Plaintiff. (Compl. ¶ 9.)

       As a consequence of the collision, Plaintiff suffered severe physical injuries, permanent

disfigurement, and serious impairment of bodily function. (Compl. ¶ 12.) He also received

emotional injuries. (Compl. ¶ 14.) Due to his injuries, Plaintiff experienced great anguish,

sickness, and agony and suffered a substantial loss of earnings. (Compl. ¶¶ 13, 15.) Plaintiff

may continue to experience physical and emotional pain and a reduced earning capacity in the

future. (Compl. ¶¶ 13, 15.)

       The tortfeasor’s motor vehicle insurance policy is insufficient to fully compensate

Plaintiff for his injuries and related expenses. (Compl. ¶ 16.) However, at the time of the

collision, Plaintiff’s vehicle was covered by an insurance policy issued by Defendant under

Policy Number 998448700. (Compl. ¶ 17.) The policy included underinsured motorist

coverage. (Compl. ¶ 17.) Plaintiff seeks recovery of underinsured motorist benefits under the

policy. (Compl. ¶ 18.)

III.   Procedural History

       Plaintiff filed a Complaint against the Defendant in this Court on April 14, 2020. (ECF

1.) On April 14, 2020, Plaintiff also filed a separate Complaint against the tortfeasor in the

Philadelphia County Court of Common Pleas. (ECF 4-2.) On June 17, 2020, Defendant moved

to dismiss Plaintiff’s Complaint in this Court pursuant to Rule 12(b)(1). (ECF 4.) Plaintiff

responded in opposition on June 29, 2020. (ECF 5.)




                                                  2
            Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 3 of 8




IV.    Legal Standard

       In considering a Rule 12(b)(1) motion to dismiss for lack of subject matter jurisdiction,

the court must first determine whether the Defendant alleges a facial or factual deficiency. CNA

v. United States, 535 F.3d 132, 139 (3d Cir. 2008). A facial attack “concerns ‘an alleged

pleading deficiency,’ whereas a factual attack concerns ‘the actual failure of a plaintiff's claim to

comport factually with the jurisdictional prerequisites.’ ” Id. (quoting U.S. ex rel. Atkinson v.

Pa. Shipbuilding Co., 473 F.3d 506, 514 (3d Cir. 2007)). A facial attack looks to whether “the

allegations on the face of the complaint, taken as true, allege facts sufficient to invoke the

jurisdiction of the district court.” Taliaferro v. Darby Twp. Zoning Bd., 458 F.3d 181, 188 (3d

Cir. 2006) (quoting Turicentro, S.A. v. Am. Airlines Inc., 303 F.3d 293, 300 (3d Cir. 2002)).

Conversely, a factual attack looks to whether the court “in fact lacks subject matter jurisdiction,

no matter what the complaint alleges.” NE Hub Partners, L.P. v. CNG Transmission Corp., 239

F.3d 333, 341 n.7 (3d Cir. 2001) (citing Mortensen v. First Fed. Sav. & Loan Ass'n, 549 F.2d

884, 891 (3d Cir. 1977)).

       In this case, Defendant presents a facial challenge because Defendant’s Motion “concerns

an alleged pleading deficiency.” When addressing a facial challenge, “the court must only

consider the allegations of the complaint and documents referenced therein and attached thereto,

in the light most favorable to the plaintiff.” In re Schering Plough Corp., 678 F.3d 235, 243 (3d

Cir. 2012) (quoting Gould Elec. Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000)).

V.     Parties’ Contentions

       A.      Defendant’s Motion to Dismiss

       Defendant contends that Plaintiff’s Complaint must be dismissed because this Court lacks




                                                  3
             Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 4 of 8




subject matter jurisdiction. (ECF 4, Motion to Dismiss at 2.) 1 Defendant’s argument rests on the

fact that Plaintiff has filed a separate claim against tortfeasor in state court. (Id. at 3.) Since the

outcome of Plaintiff’s claim against tortfeasor in state court has not yet been decided, Defendant

asserts that Plaintiff’s claim against Defendant in this Court is not ripe for disposition. (Id.)

        To support its argument, Defendant points to language within Plaintiff’s insurance policy.

(Id.) Specifically, Defendant references a section concerning the payment of underinsured

claims which provides:

             “We [Allstate] are not obligated to make any payment for bodily injury under this

             coverage which arises out of the use of an underinsured auto until after the limits of

             liability for all motor vehicle liability protection in effect and applicable at the time of

             the accident have been exhausted by judgments or settlements.” (Id.)

        Defendant also cites to one decision from the United States District Court for the District

of Nevada, Malone v. State Farm Mut. Ins. Co., No. 2:17-CV-1568 JCM, 2017 WL 5180420 (D.

Nev. Nov. 8, 2017). (Id. at 5-6.) Malone held that a plaintiff’s underinsured motorist claim

against her insurance company was not ripe for adjudication because the plaintiff had a separate

negligence action pending against her tortfeasor in state court. (Id.)

        B.       Plaintiff’s Response

        Plaintiff responds that § 1332(a) grants federal courts original subject matter jurisdiction

over any civil action in which the amount in controversy exceeds $75,000 and in which complete

diversity exists between the parties. (ECF 5, Opposition at 4.) 2 Plaintiff maintains that this



1
  ECF 4 contains three submissions: 1) Defendant’s Proposed Order, 2) Defendant’s Motion to Dismiss, and 3)
Defendant’s Memorandum in Support of its Motion to Dismiss. When citing to the documents contained in ECF 4,
this Court will use the page numbers generated by the federal judiciary’s electronic case filing system.
2
  ECF 5 contains two submissions: 1) Plaintiff’s Response and 2) Plaintiff’s Brief in Opposition to Defendant’s
Motion to Dismiss. When citing to the documents contained in ECF 5, this Court will use the page numbers
generated by the federal judiciary’s electronic case filing system.


                                                       4
             Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 5 of 8




Court has jurisdiction over his Complaint because Plaintiff is a citizen of the Commonwealth of

Pennsylvania, Defendant is a corporate entity that is a citizen of Illinois, and Plaintiff seeks

damages in excess of §75,000. (Id.)

        While Plaintiff acknowledges that his insurance policy states that Defendant is not

obligated to make any payments to Plaintiff until after Plaintiff’s claims against tortfeasors have

been exhausted, Plaintiff argues that such a provision has no bearing on this Court’s subject

matter jurisdiction. (Id. at 2.) Furthermore, Plaintiff contends that his insurance policy does not

supersede Pennsylvania law which clearly permits both an underlying third-party negligence

matter and a separate underinsured motorist claim to be brought simultaneously in two different

courts. (Id. at 2-3). According to Plaintiff, actual exhaustion of underlying coverage is not

required to make an underinsured motorist claim against an insurance provider as long as the

provider receives credit for any underlying limits that may be available to a third-party

tortfeasor. (Id. at 5).

VI.     Discussion

        A.      Diversity Jurisdiction is Established

        Plaintiff contends that this Court has diversity jurisdiction over his Complaint.

Section 1332 grants district courts diversity jurisdiction over all civil actions between citizens of

different states where the amount in controversy exceeds $75,000. 28 U.S.C. § 1332. Section

1332 requires complete diversity, meaning that “no plaintiff may be a citizen of the same state as

any defendant.” Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 104 (3d Cir. 2015) (citing

Zambelli Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010)).

        Because Plaintiff’s allegations are taken as true, Plaintiff has properly invoked this

Court’s diversity jurisdiction. Plaintiff, Benton Cambridge, is a citizen of Pennsylvania.




                                                  5
             Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 6 of 8




(Compl. ¶ 1.) Defendant, Allstate Fire and Casualty Insurance Company, is a citizen of Illinois

because Defendant is a corporate entity with its principal place of business in Illinois. (Compl. ¶

2.) Complete diversity is thus established. Plaintiff demands damages in excess of $75,000.

(Compl. ¶ 18.)

        B.       Pennsylvania Law Applies

        Since this Court is sitting in diversity, the Court applies Pennsylvania state law. See Erie

R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938) (“Except in matters governed by the Federal

Constitution or by acts of Congress, the law to be applied in any case is the law of the state.”);

Liggon-Redding v. Estate of Sugarman, 659 F.3d 258, 262 (3d Cir. 2011) (“A federal court

sitting in diversity must apply state substantive law . . . .”). In the absence of authoritative

guidance from the Supreme Court of Pennsylvania, the Court looks to “decisions of

[Pennsylvania] intermediate appellate courts, of federal courts interpreting [Pennsylvania’s] law,

and of other state supreme courts that have addressed the issue . . . .” Spence v. ESAB Grp., Inc.,

623 F.3d 212, 216 (3d Cir. 2010).

        C.       Defendant’s Motion to Dismiss Fails

        In Pennsylvania, the leading case in this area is Boyle v. Erie Ins. Co., 656 A.2d 941

(Pa. Super. Ct. 1995). In Boyle, the Pennsylvania Superior Court held that an insured may settle

a claim against a third-party tortfeasor for less than the tortfeasor’s policy limits, but that “the

[insured’s] underinsured motorist carrier [is] entitled to compute its payment to [the] injured

insured[] as though the tortfeasor’s policy limits had been paid.” Id. at 943. Pennsylvania courts

have applied Boyle to mean that a plaintiff can pursue an underinsured motorist claim against an

underinsured motorist carrier while a tort suit is pending against a third-party tortfeasor so long

as credit is given to the carrier for the full amount of the tortfeasor’s liability coverage. See e.g.,




                                                   6
            Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 7 of 8




Krakower v. Nationwide Mut. Ins. Co., 790 A.2d 1039, 1041 (Pa. Super. Ct. 2001) (holding that

arbitrators did not err in proceeding with UIM arbitration while plaintiff’s tort action against a

third-party tortfeasor was pending because full credit was given to the plaintiff’s insurance

carrier for tortfeasor’s liability insurance coverage); Harper v. Providence Washington Ins. Co.,

753 A.2d 282, 285 (Pa. Super. Ct. 2000) (ruling that an insurer was not prejudiced by the

arbitration panel’s refusal to postpone UIM arbitration until after plaintiff’s third-party tort action

concluded as the insurer was given full credit for the third-party’s liability policy limits).

       Although controlling Pennsylvania case law clearly permits both an underlying third-

party negligence action and a separate underinsured motorist claim to coexist in separate courts,

Defendant maintains that Plaintiff’s underinsured motorist claim is unripe for adjudication

because Plaintiff currently has a third-party negligence action pending in state court. Defendant

references an exhaustion clause in Plaintiff’s insurance policy to support its argument. However,

the Pennsylvania Superior Court has repeatedly held that plaintiffs may pursue underinsured

motorist claims against insurance carriers while third-party tort suits are pending despite the

existence of contractual exhaustion provisions. See Krakower, 790 A.2d at 1040-1041; Harper,

753 A.2d at 284-285. Defendant fails to explain why its exhaustion clause with Plaintiff should

be treated any differently than other carriers’ exhaustion clauses which contain nearly identical

language.

       Furthermore, Defendant fails to demonstrate why this Court should follow the Nevada

Federal District Court’s reasoning in Malone. Malone lacks precedential value and directly

contravenes established Pennsylvania law. This Court declines to adopt Malone’s ruling.

VII.   Conclusion

       For the foregoing reasons, Defendant’s Motion to Dismiss is denied.




                                                   7
             Case 2:20-cv-01900-MMB Document 6 Filed 07/17/20 Page 8 of 8




          An appropriate order follows.
O:\CIVIL 20\20-1900 Cambridge v. Allstate Fire\20cv1900 Memorandum re Defendant's Motion to Dismiss.docx




                                                                 8
